Title: To George Washington from Brigadier General Nathanael Greene, 21 July 1776
From: Greene, Nathanael
To: Washington, George



Sir
Camp on Long Island July 21 2 oClock

Colo. Hand reports Seven large Ships are coming up from the Hook to the Narrows.
A Negro belonging to one Strikeer at Gravesend was taken prisoner as he says last Sunday at Coney Island, Yesterday he made his escape, and was taken prisoner by the Rifle Guard. He reports Eight hundred Negroes Collected on Statten Island, this day to be formed into a Regiment. I am your Excellencys most Obedient humble servant

N. Greene

